European Statistical Governance Advisory Board - European Statistical Advisory Council (debate)
The next item is the joint debate on the following reports:
by Sharon Bowles, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a decision of the European Parliament and of the Council establishing the European Statistical Governance Advisory Board - C6-0348/2006 - and
by Ieke van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a decision of the European Parliament and of the Council setting up a European Advisory Committee on Community Statistical Information Policy - C6-0379/2006 -.
Member of the Commission. - (ES) Mr President, ladies and gentlemen, in 2005 the Commission, with the support of the Council and Parliament, embarked on a process to reform statistical governance in the European Union with the aim of strengthening the independence, integrity and responsibility of the national statistics institutes of all the Member States of the Union and, of course, of Eurostat, the European Statistical Office.
The first aspect of this process was the adoption in May 2005 of a European Statistics Code of Practice. Implementation of that code resulted in closer cooperation between Eurostat and the national statistics institutes and in improved reliability of statistical data gathered for many purposes; in particular, however, I would like to refer to one objective which has been the subject of debate here over the years, namely the excessive public deficit procedure.
When it proposed the Code of Practice, the Commission also recommended that the self-regulatory focus should be counter-balanced by the establishment of a reporting system to monitor adherence to the code. That gave rise to the idea of establishing an independent external advisory body to play an active role in monitoring implementation of the Code of Practice in the European statistical system as a whole.
At the same time the Commission noted that it was appropriate to review the operation and composition of the European Advisory Committee on Statistical Information in the Economic and Social Spheres, with the aim of making it more efficient and allowing it to play a more strategic role. The ECOFIN Council and, more generally, the national statistics authorities welcomed both recommendations and the Commission implemented them in a dual proposal in October last year; we are debating those proposals today with the prospect that, and I hope we will be able to confirm whether you agree with me here, they will be adopted at first reading.
To that end I would especially like to congratulate the two rapporteurs, Mrs Bowles and Mrs Van den Burg, on their work and the quality of their reports.
This process of strengthening European statistical governance is supplemented by a new Commission proposal adopted on 16 October, only a few days ago, to review the Regulation on the production of European statistics. That proposal is also subject to Council and Parliamentary approval under the codecision procedure and we will therefore have the opportunity to debate it again here in the coming months.
This set of initiatives will provide the Union with a modern, reliable, efficient European statistical system capable of improving public confidence in official statistical data. I refer once again to the debates we have often had in this House in recent years on the importance of reliable budget data, or reliable data for other national public accounts, GDP etc., or the need to have a price index upon which the public can fully rely.
As regards the reports we are debating tonight, allow me to point out simply that from our point of view it would have been preferable if there were greater respect for the institutional balance, as envisaged, in our view, in the initial proposal, in relation to the appointment of members of the European Statistical Governance Advisory Board and the drafting and transmission of that Board's reports. In any event, the Commission acknowledges that the amendments to the original proposals are unquestionably important, they have the support of the Council and Parliament and they do not alter the substance of our original proposals.
In view of this, Mr President, before I close I would like to reiterate my thanks to the rapporteurs, and to the Committee on Economic and Monetary Affairs for their excellent work and for the continuous support for the Commission's work to modernise our statistical system and make it more reliable and more robust.
rapporteur. - Mr President, this decision concerns the setting up of the European Statistical Governance Advisory Board. Statistics are used by Member States, by the EU, internationally and by many other stakeholders for a variety of purposes. They are used, for example, by the European Central Bank, for economic analysis; the Commission, through Eurostat, produces statistics that are compiled from data produced by Member States.
A few years ago questions arose over the credibility of statistics being provided by some Member States to the EU institutions, and it was clear that some kind of quality control was needed. As the Commissioner has said, in response, a Code of Conduct on statistical procedures was compiled. In order to provide a check for consistency and adherence to the Code of Practice, each national statistical office is checked by peer review which involves another Member State and Eurostat. As a further check, it was also proposed to introduce an independent, high-level advisory board. It is that board, now called the European Statistical Governance Advisory Board, which is the subject of this proposal.
It is fair to say that there is a high degree of sensitivity on all sides about how intrusive the role of the Board can be. I am grateful to the current Portuguese Presidency, and, before them, the German Presidency, and also to the Commission for being frank with me about these sensitivities. Parliament, of course, was determined that the Board had to be more than a rubber stamp for the Commission's report. However, we have achieved agreement around a balanced and workable proposal which includes most of Parliament's amendments in some form or another. I am particularly pleased that we have been able to agree with the Council that dialogue should be encouraged, not only between the Board and this Statistical Programme Committee and the European Statistical Advisory Committee, but also with Member States' stakeholder bodies.
The Board will report to Parliament and the Council and will include in its report an assessment of their implementation of the Code of Practice in the European Statistical System as a whole. The Board will also advise the Commission on appropriate measures to facilitate implementation of the Code of Practice as it relates to Eurostat and to the European Statistical System as a whole. It will further advise on communicating the Code of Practice to users and data providers and on updating the Code of Practice. Measures to ensure the independence of the Board and involving the Parliament in the appointments have also been included. So, after consulting the Commission, the Council selects and the European Parliament approves the nomination of the chairperson of the Board. Parliament and the Council each appoint three members of the Board. The chairperson is not to be a current member of a national statistical office, or of the Commission, or to have held such a post within the last two years. We considered similar exclusions on all members but that is not really practical. However, we have added a requirement that the Board provide a range of complementary skills and experience. Just in case we have not got the balance right, the Board itself should be in a position to know whether it has been frustrated or not, so there is a review clause after three years. This will give sufficient time for the Board and others to be able to indicate whether the procedures are working and effective or whether there are changes that are necessary, and this must be a serous review.
Parliament, the Portuguese Presidency and the Commission have had a very effective dialogue on this dossier, and I thank them. I am pleased to be in a position to be able to lead this proposal through in a single reading with the support from shadow rapporteurs, whom I also thank.
rapporteur. - Mr President, let me first make two preliminary remarks. One is that, obviously, this subject of statistics is not a very sexy subject and is always placed at the end of the agenda. But what concerns me a bit is that there are politicians, MEPs and others who often like to complain about the provision of statistics. But then, if there is an opportunity to really improve something, they are not really actively involved in making the situation better.
The second remark is that I hope the Commissioner, at least, will appreciate that we are having this debate. Ms Bowles and I have said that, for us, it is not really necessary to have the debate. But it is important to underline the fact that you have done something on statistics, and that issue deserves some attention. So I hope you will not blame us for keeping you here at this hour.
Let me, then, congratulate you on the very concrete measures that you have taken vis-à-vis these problems with statistics, which have appeared several times in recent history. I know that you had to do this in the political room for manoeuvre that is granted to you by the Council, because we are aware that the European Commission cannot oblige Member States to establish independent statistical offices and prescribe to them how to work and how to deal with figures and data.
Ministers and MEPs who are the loudest and firmest in complaining about the lack of reliability of the figures of others are also the ones who do not want you to mix in their business and infringe on their autonomy and their way of dealing with statistics. This is the problem you have to deal with.
But, in this context, I think it was wise of you, Commissioner, to take a pragmatic, bottom-up approach, to focus on peer reviews and a code of practice, and to reform the governance structure of the statistics system by creating a new high level governance board, which Ms Bowles was speaking about, and by reforming the existing European Advisory Committee on Statistical Information in the Economic and Social Spheres (CEIES), which dealt with economic and social statistics, into a more streamlined and smaller advisory committee with a broader mandate.
In Ms Bowles' and my report we have tried to improve this even more, and to reinforce and strengthen the approach of the Commission. At the same time, we have also made sure - in accordance with your proposal - that these two new bodies in the European family can function properly and with more independence from the Commission and Eurostat.
This may not have been completely in line with the Commission's intentions; however, I want to express my appreciation to the Director-General of Eurostat for very generously accepting the fact that we took away his voting rights in the system that we designed.
I also want to express my appreciation to the Portuguese Presidency, and to Ms Cordeiro, for the efficient way she chaired the Council working group and negotiated with us a first reading agreement on this issue. This was a very efficient and very time- and bureaucracy-saving procedure. So, Mr Hans-Peter Martin, who has also asked for the floor, can see an example of how we can deal in a very efficient way with this type of co-decision procedure.
Let me very briefly give some of the elements of the statistical board, which I will do in writing. If you read the dossier, you can find where we made the changes, so I will not repeat this here but will stick to my wish that these two bodies will really bring some consciousness and some improvement in the way the statistics systems function, and will help us to really have reliable figures and base our economic activities on reliable data.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, improving the European statistical system is part of the wider task of sound economic governance in the Union, particularly with regard to adjustment of the Stability and Growth Pact. I share the wish expressed by both the Commission and the Member States to enhance the quality of statistical information. As I see it, determining what constitutes an excessive deficit depends on the reliability of the data. Unreliable data puts the entire Stability and Growth Pact in jeopardy.
In return for flexibility in implementation of the pact, which was introduced under the reform adopted by the March 2005 European Council, the necessary figures must be indisputable and verifiable. Flexibility is important too in the current context of enlargement of the euro zone. We need to learn the lessons of past experience! The European Union has already been obliged to review the statistics relating to a Member State's budget deficit and level of debt; now several Member States want to join the euro zone, so the volume of statistical information to be processed will increase, as will the number of parties involved in the discussions.
The proposed improvement to the European statistical system aims to address legitimate concerns that have been raised concerning the validity of the data which Member States supply and the system for checking them. We need to take care that doubt is not cast over the entire statistical system and over Eurostat's ability to verify the budget data which the Member States provide.
For these reasons I support the reform, which will result firstly in the establishment of a European Advisory Committee on Community Statistical Information Policy and secondly in the creation of a European Statistical Governance Advisory Board - both bodies capable of actively helping to monitor implementation of the code of conduct throughout the entire European statistical system.
I have no hesitation in supporting the proposals made by our two excellent rapporteurs.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, as you have already pointed out, Commissioner, statistics are vitally important to both the European Union and the Member States in many policy areas. If wrong decisions and unwelcome developments are to be avoided, statistics must be meaningful, reliable, open to only one interpretation and therefore comparable too. That, unfortunately, has not always been the case. I therefore welcome the establishment of the European Statistical Advisory Committee and the European Statistical Governance Advisory Board. The amendments tabled by the European Parliament will, I hope, endow both bodies with the authority they will need.
Let me emphasise first of all that the Statistical Advisory Committee will be independent and that all stakeholder groups will be represented on it. The Committee will have far fewer members than its predecessor, the European Advisory Committee on Statistical Information in the Economic and Social Spheres (CEIES), and the reduction from 79 to 24 members will make it considerably more efficient. I welcome the fact that the European Data Protection Supervisor is to be a voting member of the Advisory Committee, whereas the Director-General of Eurostat has only been granted non-voting membership. This underlines the Committee's independence.
Secondly, the Statistical Governance Advisory Board is a useful complement to the Advisory Committee. The Board will monitor and, I hope, actively encourage the application of the Code of Conduct in all European statistical matters.
One can only hope that, with the aid of these two bodies, the needs of users will have a greater impact on the statistical work programme and that the Code of Conduct will strike such firm roots that deliberately or mistakenly delivered misinformation or inaccurate data will become a thing of the past.
Let me conclude by thanking both rapporteurs for their work and for their willingness to discuss contentious points frankly and constructively.
on behalf of the UEN Group. - (PL) Mr President, I would like to express my appreciation to Mrs Bowles and Mrs van den Burg for their reports.
We should be aware of the role played by the European statistical system, which may be the world's best system. We are talking here not just about the clarity of lists of figures, tables or charts. The most important issue is the reliability and completeness of statistical data at the level of the European Union, of the Member States, and also, and this I would like to emphasise, of the regions. For that purpose it is vital to ensure continuity of information as well as access to it. I would add here that only statistical data that have been collected and collated in the same way, in accordance with statistical principles, can be reliable and transparent, and will not be affected by short-term interests or passing priorities. My experience in regional policy has shown clearly that such risks exist.
For this reason we should be pleased that we have an EU statistical programme for 2008-2012. To make it work will, however, need appropriate funding and, above all, will require appropriate consultation, monitoring of the code of statistical procedures as well as statistics management. This is very important in the light of the different systems used in Member States, the need to coordinate and unify them at the level of the 27 countries and statistical offices as well as Eurostat. In this context I would like to support both the reports.
(DE) Mr President, there is general agreement as to how important statistics are, and not just among the people who have managed to come here at this late hour. The question is whether the aim which I presume we are all pursuing will be achieved with the measures that are being initiated here. It made me wonder, Commissioner, when you spoke of another new regulation that was to be negotiated with us. Perhaps you can tell us whether its provisions will also affect these advisory bodies.
The second question is this: there is always a great inherent danger with advisory bodies that they will become a law unto themselves and drag everything out. Would it not have made more sense at the end of the day to evaluate briefly, concisely and clearly, using external management consultants where necessary, the problems that have occurred with Eurostat and then come to a rapid agreement with Parliament rather than passing the buck again and shelving the issue? When all is said and done, every one of us knows that the crux of the problem is the interface between Eurostat and the national statistical offices. The best an advisory body can do is to put the problem back on the agenda, but it is certainly not going to establish real transparency and efficiency.
Member of the Commission. - (ES) Mr President, first, thank you all, especially the rapporteurs but also all the other people who have spoken in the debate for your involvement and cooperation in improving statistical governance in the European Union and, via the second committee reform, for improving users' involvement in the economic and social life of Europe with the aim of achieving a better statistical system, a more credible system.
What we are talking about here is a system and, as Mrs Van den Burg said, both the European Statistics Agency (Eurostat) and the national statistics agencies of the 27 Member States must be equal to the demands and hopes we are vesting in them; they must cooperate, they have to work in a coordinated fashion, they have to spur each other on; hence the code of practice and the way in which it is being applied is, from my point of view, a very positive thing. I hope that this new body is able to assess its worth and to spur it on to work with the future in mind because it is very important in many fields to have access to good statistics.
Mr Gauzès referred to the Growth and Stability Pact. I did so too in my initial speech. It is very important for us to have reliable figures when monitoring budgetary discipline in this multilateral framework. But it is also very important to have reliable figures on National Product to fund the European Union; it is also very important to have a reliable price index; similarly it is very important to have statistics on external trade; it is also very important to have statistics on external investment or on trade patterns or financial flows.
In all the aspects we were discussing, or listening to, in my case, in the previous item, energy, extraordinary importance is attached to energy statistics, as it is to statistics on immigration or on matters related to what has thus far been known as the third pillar. There are many, so many areas of activity, practically all the areas of European Union activity, which need good statistics, that the importance of this debate, while not a very 'sexy' subject, as Mrs Van den Burg put it, is obvious and I hope that the two bodies are equal to what we are asking of them under these two regulations.
Another very important set of rules the 'Statistics law' is in the offing. Given the combination of this package and the very worthy efforts being made both by Eurostat and all the officials at the European Statistical Office and the national statistics institutes of the 27 Member States, I hope that in the next few years any doubts as to the quality of European statistics will be dispelled, if possible, and that this will result in greater effectiveness and finer tuning of our policies and our decisions to the demands and aspirations of European citizens because that is essentially what we are dealing with when we talk about statistics.
.
The debate is closed.
The vote will take place on Wednesday, 24 October.